An unpub|ishll»d order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

SuPnEME CouRT
_ oF
NEvAnA

(o; 1947A 

 

IN THE SUPREME COURT OF THE STATE OF NEVADA

CHRISTIAN A. SORIANO, AN No. 61824
INDIVIDUAL,

€:)pellant, F  gm E w
STATE FARM MUTUAL AUTOMOBILE _]UN 28 2013
INSURANCE COMPANY, AN ILLINOIS

CORPOR.ATION; AND MATTHEW L¢.;§RA°'E K' L'NDEEM¢"$"»_;R¢
KEIM, AN INDIVIDUAL, D'EP,JTY CLERK
Respondents.

ORDER DISMISSING APPEAL

On June 7, 2013, the parties filed a joint motion to dismiss
this appeal. Having considered the motion, we grant it, and hereby
dismiss this appeal. The parties shall bear their own costs and attorney
fees. NR.AP 42(b).1

lt is so ORDERED.

élOkL40 d , oil

cc: Hon. Abbi Silver, District Judge
Janet Trost, Settlement Judge
Law Offices of Steven J. Parsons
Hall Jaffe & Clayton, LLP
Eighth District Court Clerk

1In light of this order, we deny as moot the parties’ May 31, 2013,
motion to extend the briefing schedule.

- !?j/*°”€,i@io